 In the Matter of THE PARAFFINS COMPANIES, INC.andUNITEDWELDERS, CUTTERS & HELPERS OF AMERICACase No. R-3342SECOND SUPPLEMENTAL DECISIONANDORDERMarch 6,.'1942On January 9, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'On January 30, 1942, the Board denieda motion filed by United' Welders, Cutters & Helpers of America,herein called the United Welders,2 requesting that the'Board, vacatethe aforesaid Decision and Direction of Election and reconsider thecase.On February 3, 1942, the Company notified the Regional Directorof its willingnessto recognize the United Welders as the bargainingrepresentative of the welders, other than the pipe welder, at theCompany's Emeryville plant.On February 16, 1942, the UnitedWelders, the only union seeking an election, filed with .the RegionalDirector a request for the withdrawal of its petition without prejudice.ORDERBy virtue of Section 9 (c) of the National Labor' Relations Act, 49Stat. 449, and pursuant to Article III, Section 8, of -National LaborRelations Board' Rules and Regulations-Series 2, as amended, it ishereby ordered that the request filed by the United Welders for with-drawal of its petition without prejudice be, and it it hereby is, granted;and it is further ordered that the Direction of Election of January 9.,1942, be, and it hereby is,' vacated, and that the petition for investi-gation and certification of representatives hereinbefore filed be, andit hereby is, dismissed.Mr. WM. M. LEISERSON took no part in the consideration of theabove Second Supplemental Decision and Order.I38N.L.R.B.1182 38 N. L R. B 123.09 N. L. R. B., No. 97.555